Citation Nr: 0814284	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-34 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

In July 2007, the Board remanded this appeal for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2003, the veteran was granted service connection for 
pseudofolliculitis barbae and was assigned a 10 percent 
disability rating.  The veteran subsequently perfected a 
timely appeal regarding the issue of entitlement to an 
increased rating for this claim. 

The record reflects that, in August 2007, the veteran failed 
to report for a VA examination that was intended to clarify 
the severity of his service-connected pseudofolliculitis 
barbae.  Generally, when a veteran fails to appear for a 
scheduled examination in connection with a claim for 
increase, the claim shall be denied.  See 38 C.F.R. § 
3.655(b) (2007).

In this case, the veteran has changed his address several 
times in the course of his appeal, having lived at several 
different addresses in the states of Georgia and Texas.  A 
review of the veteran's claims folder reveals that 
notification of the scheduled August 2007 VA examination was 
not sent to his most recent address of record.  In this 
regard, the Board notes that an August 2007 appointment 
letter was sent by the VA Medical Center (VAMC) to what had 
been his address up until recently, but that a separate 
August 2007 letter from the RO and an October 2007 
Supplemental Statement of the Case were both sent to a 
different address.  Thus, it appears that the RO had been 
advised of a new address that the VAMC was unaware of.  For 
this reason, the Board believes that the veteran should be 
provided with an additional opportunity to appear for the 
requested examination.

The Board cautions the veteran concerning his own 
responsibility to cooperate with VA in this matter.  The U.S. 
Court of Appeals for Veterans Claims has held that '[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.'  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, his claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b).  When 
the examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

The Board also notes that the veteran failed to report for a 
Travel Board Hearing before a Veterans Law Judge that he had 
requested in his September 2004 VA Form 9, Appeal to Board of 
Veterans' Appeals.  Because it is not clear whether the 
veteran's hearing notice was sent to the correct address, the 
AMC should contact the veteran and determine whether he 
wishes for his hearing to be rescheduled.  

The Board further notes that the Veterans Appeals Contact and 
Locator System (VACOLS) indicates that the veteran may 
currently be living in Georgia.  On remand, the AMC should 
take appropriate steps, to include contacting the veteran 
himself or his representative, to attempt to verify that the 
veteran is still living at the address noted in VACOLS.  The 
AMC should also ensure that the proper address appears on any 
correspondence that is sent to the veteran, and consult with 
the VAMC to ensure that the facility is aware of the correct 
mailing address.

In addition, the veteran should be sent a letter that 
complies with the notification requirements for 
substantiating an increased rating claim under Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).   

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to verify the 
veteran's current address, including by 
contacting the veteran himself or his 
service representative, if necessary.  All 
subsequent correspondence from VA the 
appellant should be sent to the most 
recently established correct address of 
record.

2.  The AMC should provide notice as 
required by Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  This notice should 
include both the old and the new the 
rating criteria for disabilities of the 
skin listed under 38 C.F.R. § 4.118, DCs 
7800-7806 (2002 & 2007).

3.  The AMC should take appropriate steps 
to clarify whether the veteran wishes to 
appear at a Travel Board Hearing before a 
Veterans Law Judge.  If so, the hearing 
should be scheduled.  Appropriate 
notification should be given to the 
veteran and his representative, and such 
notification should be documented and 
associated with the veteran's claims 
folder.

4.  The AMC should arrange for the veteran 
to undergo a VA examination to determine 
the severity of his service-connected 
pseudofolliculitis barbae.  The request 
should include the veteran's current 
address and should instruct the VAMC to 
ensure that the veteran's contact 
information has been updated in its 
system.  All indicated tests and studies 
should be conducted and the findings 
should be reported in detail.  The claims 
folder and a copy of this REMAND should be 
made available to and be reviewed by the 
examiner.  The examiner should indicate 
that the folder was reviewed.  

The examiner should state whether or the 
extent to which the veteran suffers from 
exfoliation, crusting, exudation or 
itching, extensive lesions, or systemic or 
nervous manifestations resulting from his 
skin condition.  

The examiner should also determine whether 
any facial scarring is associated with the 
veteran's service-connected disability and 
should describe the features of such 
scarring.  The examiner should 
specifically note any disfigurements, 
deformities, tissue loss, distortion, or 
asymmetry of features.  The examiner 
should also describe any surface contour 
elevation or depression and any adherence 
to underlying tissue.  The examiner should 
note whether there is hypo- or hyper-
pigmentation, abnormal skin texture, 
underlying soft tissue missing, and skin 
induration and inflexibility in an area 
that exceeds six square inches.

In rendering this opinion, the examiner 
should also state the percentage of the 
body affected (exposed or unexposed) by 
the skin disorder; and note any topical or 
systematic therapies used, such as 
corticosteroids or other immunosuppressive 
drugs, and the duration of the therapies.  
Color photographs should be made of the 
area affected by pseudofolliculitis 
barbae.  

5.  The appellant is advised that it is 
his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the AMC must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


